Citation Nr: 0616728	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
February 1955, and from April 1955 to February 1956, and his 
decorations include the Purple Heart.  The veteran is 
deceased, and the appellant is the surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In April 2006, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  She 
subsequently submitted additional evidence with a waiver of 
RO consideration.  Thus, the Board will consider the 
additional evidence in conjunction with this appeal.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2000, at the age of 68; and 
the immediate cause of death was cardiomyopathy due to or as 
a consequence of coronary artery disease due to or as a 
consequence of type I diabetes mellitus.  

2.  At the time of his death, service connection was in 
effect for lumbosacral and sacroiliac strain, evaluated at 40 
percent disabling, myositis of the cervical spine region, 
evaluated at 20 percent disabling, residuals of right knee 
injury, evaluated as 10 percent disabling, and myalgia of the 
left chest region, evaluated as 0 percent disabling; for a 
combined total evaluation of 60 percent disabling.  

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22(a)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases such 
as this one in which the law, rather than the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).

Analysis

Section 1318 of title 38, United States Code, authorizes 
payment of Dependency and Indemnity Compensation (DIC) to a 
benefits-eligible surviving spouse in cases where a veteran's 
death was not service connected, provided the veteran was in 
receipt of, or entitled to receive, compensation at the rate 
of 100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding death.  The statute was implemented at 38 C.F.R. § 
3.22.  

In this case, the veteran died on April [redacted], 2000.  The 
certificate of death lists the immediate cause of death as 
cardiomyopathy due to or as a consequence of coronary artery 
disease due to or as a consequence of type I diabetes 
mellitus.  

At the time of the veteran's death, service connection was in 
effect for lumbosacral and sacroiliac strain, evaluated at 40 
percent disabling, myositis of the cervical spine region, 
evaluated at 20 percent disabling, residuals of right knee 
injury, evaluated as 10 percent disabling, and myalgia of the 
left chest region, evaluated as 0 percent disabling; for a 
combined total evaluation of 60 percent disabling.  

The Board notes the contentions of the appellant's 
representative that the veteran's service-connected 
disabilities should be considered as one disability for 
purposes of meeting the percentage criteria for a total 
disability rating based on individual unemployability (TDIU).  
See 38 C.F.R. § 4.16(a) (2005).  

Initially, the Board observes that the appellant does not 
contend that the veteran would have received total disability 
compensation at the time of his death for a service-connected 
disability rated totally disabling for the requisite period 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime.  See 
38 C.F.R. § 3.22(b)(3).  Thus, the Board points out that she 
has not properly alleged a claim based on clear and 
unmistakable error in any prior denial of compensation.  

Even if the Board were to consider the veteran's disabilities 
as one disability, thus meeting the 60 percent requirement 
under 38 C.F.R. § 4.16(a), the record fails to show that he 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
during the period in question, from 1988 to 2000.  In this 
regard, the appellant testified as to the veteran's monthly 
incomes, from about $200.00 to $300.00 per month, and the 
figures yield incomes above the poverty threshold for the 
years that he worked.  

Further, at a September 1993 VA examination, the veteran 
stated that he has been employed since 1981 and reported his 
income as $2000.00 per month.  In addition, a February 1999 
application for VA benefits reflects that the veteran's 
highest gross earnings per month were $2500.00.  Based on the 
veteran's own reports, which the Board finds more probative 
as he had direct personal knowledge and reported them at a 
time more contemporaneous than the appellant's testimony at 
the April 2006 Board hearing, his incomes clearly exceeded 
the poverty threshold during the years that he worked.

The appellant also asserts that the veteran last worked in 
1995.  However, on a February 1999 application for VA 
benefits, the veteran stated that he has worked from 1981 to 
1996.  Even if the Board were to accept that the veteran was 
unable to work starting in 1995, the record fails to show 
that he would have had a total rating due to service-
connected disability for the requisite ten or more years, as 
he passed away in April 2000.  

The Board also notes that there were pending claims for 
service connection for several disorders and increased 
disability ratings for three of his service-connected 
disabilities at the time of his death.  In a February 2004 
rating decision, for purposes of accrued benefits, the RO 
denied service connection for each disorder, denied the 
increased disability ratings, and denied a TDIU.  The 
appellant has not filed a notice of disagreement to any of 
these determinations.  

Based on the foregoing, because the veteran was not in 
receipt of, or entitled to receive, compensation at the rate 
of 100 percent due to service-connected disability for a 
period of ten or more years immediately preceding his death, 
the appellant is not entitled to DIC in this case.  Thus, the 
appellant's DIC claim must be denied as a matter of law.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason, supra; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C. § 1318 is denied.




REMAND

The appellant contends, in essence, that the veteran 
contracted hemorrhagic fever during service and that it led 
to the development of type I diabetes mellitus, which 
ultimately led to the cause of the veteran's death.  She also 
contends, in essence, that hemorrhagic fever led to the 
development of coronary artery disease, which directly led to 
the cause of the veteran's death.  

After review, the Board notes that the service medical 
records reflect a diagnosis of hemorrhagic fever.  A November 
1951 entry reflects a diagnosis of possible epidemic 
hemorrhagic fever.  A December 1951entry reflects that the 
veteran was under observation for trichinosis; however, a 
subsequent entry reflects that the veteran was hospitalized 
from November 1951 to January 1952 for epidemic hemorrhagic 
fever.  In addition, as noted in the above decision, the 
certificate of death lists the immediate cause of death as 
cardiomyopathy due to or as a consequence of coronary artery 
disease due to or as a consequence of type I diabetes 
mellitus.  

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As the underlying etiological bases for the veteran's type I 
diabetes mellitus and coronary artery disease, and ultimately 
the cause of the veteran's death, in the record on appeal 
have been called into question, the RO should obtain a 
medical opinion as to the etiology of the veteran's type I 
diabetes mellitus and coronary artery disease.  

In addition, the certificate of death reflects that the 
veteran was an inpatient at Wilkes Barre General Hospital at 
the time of his death.  The record, however, does not contain 
any treatment reports from this facility.  Because these 
terminal medical records may be relevant to the appeal, the 
RO should attempt to obtain and associate them with the 
claims file.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits is assigned when service connection is granted, 
and also includes an explanation of the type of evidence 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for the 
cause of the veteran's death, the RO 
should send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO should attempt to obtain and 
associate with the claims file all 
terminal treatment reports from Wilkes 
Barre General Hospital.

3.  After completing all necessary 
development, the RO should arrange to have 
the veteran's claims file, to include a 
copy of this REMAND, reviewed by a 
physician with appropriate expertise to 
determine the etiology of the veteran's 
type I diabetes mellitus and coronary 
artery disease.  The physician's report 
should reflect that such review was 
accomplished.  Based on a review of the 
claims file, medical principles, and 
historical records, including service 
medical records, the physician should 
state whether the veteran's type I 
diabetes mellitus or coronary artery 
disease is related to service, to include 
the diagnosis of possible epidemic 
hemorrhagic fever.  The physician should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.

5.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


